Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2018 was filed after the mailing date of the application on 2/8/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by struttmann (US Patent Pub 2017/0366353).


As per claim 1, 8 and 14: (Original) An edge device for federated training of a neural network, the edge device comprising:
a local data throttler to determine whether to allow a new local data item to be incorporated into a training process of a neural network at the edge device, the neural network implemented within a trusted execution environment of the edge device (Paragraph 230;  train a machine learning algorithm, such as a hidden Markov model, recurrent neural network, or the like, based on historical log events, to predict the likelihood of various types of access requests (or sequences of such requests), such as to particular units of content, types of unit of content, amounts of access requests, frequencies of access requests, or the like, for a given user, workload application, computing device, portion of a network, or combination thereof);
a hash ledger to store hashes corresponding to local data items that are permitted to be used in training of the neural network (Paragraph 229; compare that cryptographic hash value to a cryptographic hash value stored in an adjacent node in one of the above-described directed acyclic graphs to determine whether the cryptographic hash values match or, if they do not match, indicate that the record was modified);
a model receiver to apply model parameters provided to the neural network by an aggregator device (Paragraph 238; using this probability is a risk metric or determine an aggregate of these probabilities over a plurality of risk metrics, such as a measure of central tendency, like a mean, median, or mode of these probabilities over a trailing duration or number of access requests);
a neural network trainer to train the neural network to create a model update using local data items that have a corresponding hash stored in the hash ledger; and
a model update provider to provide the model update to the aggregator device (Paragraph 238).
As per claim 2: (Original) The edge device of claim 1, wherein the local data throttler is further to determine whether the new local data item is trusted (Paragraph 230;  train a machine learning algorithm, such as a hidden Markov model, recurrent neural network, or the like, based on historical log events, to predict the likelihood of various types of access requests (or sequences of such requests), such as to particular units of content, types of unit of content, amounts of access requests, frequencies of access requests, or the like, for a given user, workload application, computing device, portion of a network, or combination thereof). 
As per claims 3, 13 and 19: (Original) The edge device of claim 2, wherein the local data throttler is to determine that the new local data item is trusted when the new local data item originates from trusted hardware (Paragraph 109; adding nodes or collections of nodes, such as blocks, to the directed acyclic graph 70 may be implemented in a un-trusted computing environment by un-trusted computing devices).
As per claim 4, 11 and 17: (Original) The edge device of claim 1, further including a local data accesser to validate hashes of the local data items against previously stored hashes of the respective local data items stored in the hash ledger (Paragraph 229; compare that cryptographic hash value to a cryptographic hash value stored in an adjacent node in one of the above-described directed acyclic graphs to determine whether the cryptographic hash values match or, if they do not match, indicate that the record was modified).
As per claim 5, 12 and 18: (Original) The edge device of claim 4, wherein the validating is to prevent use of the local data items that have been modified since their corresponding hash was stored in the hash ledger (Paragraph 229; compare that cryptographic hash value to a cryptographic hash value stored in an adjacent node in one of the above-described directed acyclic graphs to determine whether the cryptographic hash values match or, if they do not match, indicate that the record was modified).
As per claims 6 and 9: (Original) The edge device of claim 1, wherein the local data throttler is to commit the hashes stored in the hash ledger, and the neural network trainer is to train the neural network using the local data items that have a corresponding committed hash stored in the hash ledger (Paragraph 229; compare that cryptographic hash value to a cryptographic hash value stored in an adjacent node in one of the above-described directed acyclic graphs to determine whether the cryptographic hash values match or, if they do not match, indicate that the record was modified).
As per claim 7: (Original) The edge device of claim 1, wherein at least one of the local data throttler, the model receiver, the neural network trainer, and the model update provider are implemented within the trusted execution environment of the edge device (Paragraph 238).
As per claims 10 and 16: (Original) The at least one machine-readable storage medium of claim 9, wherein the committing of the hash stored in the hash ledger is responsive to an instruction provided to the edge device by the aggregator device (Paragraph 238; using this probability is a risk metric or determine an aggregate of these probabilities over a plurality of risk metrics, such as a measure of central tendency, like a mean, median, or mode of these probabilities over a trailing duration or number of access requests).
As per claim 15: (Original) The method of claim 14, further including committing the hash stored in the hash ledger, wherein the training of the neural network is performed using the local data items having committed hashes stored in the hash ledger (Paragraph 229; compare that cryptographic hash value to a cryptographic hash value stored in an adjacent node in one of the above-described directed acyclic graphs to determine whether the cryptographic hash values match or, if they do not match, indicate that the record was modified).
As per claim 20: (Original) A system for federated training of a neural network, the system comprising:
an aggregator device to aggregate model updates provided by one or more edge devices (Paragraph 238; using this probability is a risk metric or determine an aggregate of these probabilities over a plurality of risk metrics, such as a measure of central tendency, like a mean, median, or mode of these probabilities over a trailing duration or number of access requests); and 
the one or more edge devices to implement respective neural networks, the one or more edge devices to provide the model updates to the aggregator device, at least one of the edge devices to implement the neural network within a trusted execution (Paragraph 238).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/               Primary Examiner, Art Unit 2433